DETAILED ACTION
	Claims 1-7, 10, 12, and 16-20 are pending.
	All previously asserted prior art rejections are withdrawn in favor of allowance.
	Allowable Subject Matter
Claims 1-7, 10, 12, and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a vehicle assembly comprising a control module, a battery array, and an identifier associated with the battery array that is readable by the control module of an electrified vehicle and configured to identify a distinguishing characteristic of the battery array,  the battery array comprising a first battery array and first identifier having a first resistor with a first resistance, and a second battery array and a second identifier having a second resistor with a second resistance that is different than the first.
Prior art Kudo (US 2014/0327400) teaches a battery monitoring system for an electric vehicle comprising a control module, and multiple battery arrays comprising multiple resistors in the battery arrays.  Kudo does not teach an identifier that identifies a distinguishing characteristic and does not teach a first resistor with a first resistance that is different from a second resistor with a second resistance.
Claim 12 recites a battery component identification method comprising, communicating information from an identifier associated with the battery to a control module and identifying a distinguishing characteristic of the battery array based on the identifier, wherein the information is an electrical parameter associated with the battery, wherein the parameter is a resistance, and wherein the identifying includes associating the resistance value with a particular cell chemistry.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873. The examiner can normally be reached Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/JACOB B MARKS/Primary Examiner, Art Unit 1729